Citation Nr: 1008772	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently assigned a 20 
percent disability evaluation.

2.  Entitlement to an increased evaluation for right 
sciatica, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his daughter
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in November 2008.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held on June 9, 2008, in Sioux Falls, South 
Dakota, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's degenerative disc disease of the lumbar 
spine is not productive of  forward flexion of the 
thoracolumbar spine 30 degrees or less; favorable ankylosis 
of the entire thoracolumbar spine; or, incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  

3.  The Veteran's right sciatica is not productive of 
moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right sciatica have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008). The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the RO did provide the appellant with notice in 
April 2006, prior to the initial decision on the claims in 
May 2006, as well as in May 2008 and December 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The April 2006, May 2008, and 
December 2008 letters notified the Veteran that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
her or his entitlement to increased compensation.  
Specifically, he was informed in the letters of types of 
evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
The letters also listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.

The April 2006, May 2008, and December 2008 letters also 
informed the Veteran that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2006 and December 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2006 and December 2008 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  Those letters also stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

In addition, the Veteran was afforded VA examinations in 
April 2006, May 2007, and January 2009 in connection with his 
claim for an increased evaluation.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination and fully address the rating 
criteria that are relevant to rating the disabilities in this 
case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.


I.  Degenerative Disc Disease of the Lumbar Spine

The Veteran is currently assigned a 20 percent disability 
evaluation for his degenerative disc disease of the lumbar 
spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Diagnostic Code 5237 indicates that a lumbosacral strain 
should be evaluated under the General Rating Formula for 
Disease and Injuries to the Spine.  Note 6 further provides 
that the thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2009); see also 38 C.F.R. § 4.71a, Plate 
V (2009).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2009).

In addition, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 20 percent 
disability evaluation is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 weeks.  A 40 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. Id. Note (2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for 
degenerative disc disease of the lumbar spine.  The medical 
evidence of record does not show him to have forward flexion 
of the thoracolumbar spine 30 degrees or less.  In fact, the 
April 2006 VA examination revealed flexion to 75 degrees, 
extension to 12 degrees, right later flexion to 27 degrees, 
left lateral flexion to 30 degrees, and bilateral rotation to 
15 degrees.  The May 2007 VA examiner also noted that he had 
62 degrees of flexion, 10 degrees of extension, 30 degrees of 
bilateral lateral flexion, 15 degrees of right rotation, and 
20 degrees of left rotation.  At the January 2009 VA 
examination, the Veteran was further found to have flexion to 
42 degrees, extension to 12 degrees, right lateral flexion to 
15 degrees, left lateral flexion to 23 degrees, right 
rotation to 12 degrees, and left rotation to 8 degrees.  

Moreover, there is no evidence of ankylosis.  The Board notes 
that ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure." 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint," citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  The aforementioned range of 
motion findings do not demonstrate that the Veteran's spine 
is fixed or immobile.

In addition, the medical evidence of record does not show the 
Veteran to have incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  In this regard, there are no 
treatment records documenting him as having had bedrest 
prescribed by a physician.  Indeed, the April 2006 VA 
examiner noted that there no incapacitating episodes during 
the previous 12 months.  The Veteran did tell the January 
2009 VA examiner that he lost work for three to five days in 
the past year because of a back problem.  However, it was 
noted that the missed work was not on a doctor's order.  Nor 
were there any episodes of incapacitation where he was on a 
doctor's order, hospitalized, or on strict bedrest.  
Nevertheless, those reported days still do not total at least 
four weeks.   

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease of the lumbar 
spine.  The medical evidence of record does not identify any 
separate neurological findings or disability.  In fact, the 
Veteran is already separately service-connected for his right 
sciatica.  Separate disability ratings may only be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition. See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  As such, the manifestations of the right 
sciatica cannot be considered in the evaluation of the 
Veteran's right sciatica.

Moreover, the Veteran denied having any bowel or bladder 
complaints at the time of the April 2006 VA examination, and 
the examiner noted that there was radiculopathy identified.  
Similarly, he denied having any loss of bowel or bladder 
control during the May 2007 VA examination, and a physical 
examination revealed 1+ knee jerk and 2+ ankle jerk deep 
tendon reflexes bilaterally.  He performed strong heel and 
toe walking.  The January 2009 VA examiner did note that the 
Veteran reported having occasional radiation of pain down his 
left leg to the knee. However, a left leg elevation test was 
performed without complaint of radiating pain, and deep 
tendon reflexes were 1+ knee jerk and 2+ankle jerk.  There 
were also pertinent findings on EMG and nerve conduction 
studies other than those pertaining to his service-connected 
right sciatica.  None of his VA or private medical records 
show otherwise.  Therefore, the Board concludes that the 
Veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
spine disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Code 5237.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the April 2006 VA examiner stated that there was no 
objective evidence of pain, fatigue, weakness, lack of 
endurance, or incoordination.  The May 2007 and January 2009 
VA examiners also commented that there was no evidence of 
further pain, fatigue, weakness, lack of endurance, 
incoordination, or loss of motion on repetitive motion.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the Veteran's 
degenerative disc disease of the lumbar spine.


II.  Right Sciatica

The Veteran is currently assigned a 10 percent disability 
evaluation effective from May 24, 2007, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8720.  Under that diagnostic code, 
a 10 percent disability evaluation is assigned for mild 
incomplete paralysis.  A 20 percent rating is warranted for 
moderate incomplete paralysis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for right 
sciatica.  The medical evidence does not show him to have 
moderate incomplete paralysis.  In this regard, the May 2007 
VA examiner noted that the Veteran had a 1+ knee jerk and 2+ 
ankle jerk of deep tendon reflex testing, and he had strong 
heel and toe walking.  He was assessed as having mild right 
neuroforaminal stenosis with evidence of right sciatica.  The 
January 2009 VA examination revealed similar deep tendon 
reflex findings, and the Veteran only complained of a partial 
numbness sensation in his right lower lateral leg on soft 
touch testing extending down two-thirds of the lower leg from 
just below the knee.  Electromyography (EMG) and nerve 
conduction studies revealed some abnormalities indicative of 
minor right S1 root dysfunction, although they were not 
diagnostic of right S1 radiculopathy with axonal involvement.  
The examiner specifically diagnosed the Veteran with only 
mild L5-S1 radiculopathy of the right sciatic nerve.   In 
addition, private medical records dated in January 2009 
indicated that neurological testing resulted on a minimally 
abnormal study.  There was no electrodiagnostic evidence of a 
right S1 radiculopathy with axonal involvement or a right 
lumbosacral plexopathy, mononeuropathy, or peripheral 
neuropathy or myopathy.  Tibial F-wave and H-reflex 
abnormalities could have been indicative of minor right S1 
root dysfunction.  Thus, the aforementioned findings reveal 
no more that minor or mild abnormalities.  As such, the 
Veteran has not been shown to have met the criteria for an 
evaluation in excess of 10 percent.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for his right 
sciatica.  


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected degenerative 
disc disease of the lumbar spine and right sciatic have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities. 

The Board does observe that the Veteran has reported missing 
a few days of work per year due to his disabilities.  While 
the Veteran undoubtedly has industrial impairment as a result 
of his service-connected lumbar spine disability, as 
evidenced by his current disability evaluations, the evidence 
does not show that the disorders alone cause marked 
interference with employment.  The Board would note that 
"[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1 
(2009). Based on a review of the evidence of record, the 
Board is of the opinion that the disability evaluations 
assigned to the Veteran's degenerative disc disease of the 
lumbar spine and right sciatica under the VA Schedule for 
Rating Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.

In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected disabilities under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for right sciatica is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


